Citation Nr: 1756223	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as an anxiety disorder or depressive disorder.

2. Entitlement to an initial evaluation in excess of 70 percent from January 29, 2010 to December 12, 2011; and in excess of 40 percent since December 13, 2011, for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

During the pendency of the appeal, a January 2015 rating decision reevaluated the initial assigned rating for residuals of a TBI and increased it 70 percent effective January 29, 2010, and then reduced the rating to 40 percent effective December 13, 2011. Since these evaluations are not the maximum available benefit and the claimant has not withdrawn the appeal, the issues remain in appeal status. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The case was remanded in October 2014 for evidentiary development and for new medical examinations. All actions ordered by the remand have been accomplished. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The probative medical evidence indicates the Veteran's mental health diagnoses are a result of his substance abuse disorder and are not related to his service or caused or aggravated by his service-connected TBI disability. 

2. The probative medical evidence indicates the Veteran's May 2010 evaluation of residuals of a TBI revealed that the highest level of severity for cognitive impairment and subjective symptoms was level 3 for objective evidence of moderate impairment of memory, attention, concentration, or executive functions. 

3. The probative medical evidence indicates the Veteran's December 2011 evaluation of residuals of a TBI revealed that the highest level of severity for cognitive impairment and subjective symptoms was level 2 for objective evidence of mild impairment of memory, attention, concentration or executive functions. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability have not been met. 38 U.S.C. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2. The criteria for a disability rating in excess of 70 percent for the period January 29, 2010, to December 12, 2011, and in excess of 40 percent thereafter, for residuals of a traumatic brain injury (TBI) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All necessary assistance to obtain evidence has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, personal statements, and hearing transcripts have all been added to the case file. There is no indication of any additional relevant evidence that has not been obtained. 

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations in May 2010, December 2011, and December 2014 for his claims. In addition, an addendum opinion was obtained in April 2017 to further evaluate his claim for service connection for an acquired psychiatric disability. These examinations and opinions fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disabilities. In addition, the VA examiners addressed all the relevant rating criteria for rating residuals of a TBI, including the functional impact of the Veteran's disability upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

Multiple VA examinations were scheduled in June 2017 for an increased evaluation for residuals of a TBI. The Veteran failed to report to the VA examinations. While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing this evidence. 38 C.F.R.   § 3.159 (c). The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1991). Since the increased rating claim is part of an original claim, the claim shall be rated on the evidence of record. See Turk v. Peake, 21 Vet. App. 565, 570 (2008) (appeals from the original disability rating assigned are "original compensation claims" as set forth in § 3.655 (b)); see also 38 C.F.R. § 3.655 (b).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C. §§ 105, 1131.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that his mental health disorders are directly related to his military service because they stem from his attempts to self-medicate the residuals of his service-connected TBI through substance abuse.

February 2010 VA treatment records indicate the Veteran was discharged from a VA substance abuse program with a diagnosis of major depressive disorder, and alcohol and opiate dependence. 

Service treatment records do not indicate any complaints, diagnoses or treatments for a psychiatric disability in service. The Veteran's July 1977 report of medical history at induction indicates he denied depression or excessive worry and nervous trouble of any sort. His clinical psychiatric evaluation was normal. In February 1979, the Veteran was taken to the emergency room (ER) for a blunt-force trauma to his left skull. He was assessed with a possible concussion. On the June 1981 report of medical history at discharge, the Veteran reported frequent trouble sleeping, but denied depression or excessive worry and nervous trouble of any sort. His clinical psychiatric evaluation at discharge was normal.

At the December 2014 VA medical examination, the Veteran reported a history of substance abuse and dizziness since service. The examiner noted the Veteran had several mental health diagnoses, including anxiety not otherwise specified (NOS), major depressive disorder (MDD), opioid dependence, alcohol dependence NOS, benzodiazepine dependence, and borderline histrionic personality disorder. The examiner opined he was not able to differentiate which symptoms were attributable to which mental health diagnosis. He further opined that it was "more likely than not" that the Veteran's substance abuse was the main contributor to the Veteran's mental health diagnoses, and not his military service. He stated that "[g]iven that opiate use started during [the Veteran's] service in the Navy, it is difficult to attribute current mental health issues, predominately anxiety, to causes unrelated to substance use." He also noted that depression and anxiety symptoms were not addressed in the numerous substance abuse treatment programs the Veteran underwent until 2010. 

In an April 2017 addendum opinion, a different examiner opined that it was "more likely than not" that the Veteran's acquired psychiatric diagnoses were related to his substance abuse disorder, and not to any residuals of TBI. The examiner also noted that "symptoms of TBI would generally decrease over time, as opposed to emerge decades later, as [the Veteran's] anxiety and mood symptoms did." The examiner concurred with the December 2014 examiner that the Veteran's mental health symptoms were secondary to his substance abuse disorder.

The preponderance of the evidence is against service connection for an acquired psychiatric disability. The probative medical evidence indicates the Veteran's current mental health diagnoses, to include depression and anxiety, were not incurred in service, or caused or aggravated by his service-connected TBI, but rather were related to his substance abuse disorder.  

The Veteran has continuously indicated throughout the appeal that his current psychiatric disorders are a result of his TBI disability. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to the etiology of his current psychiatric disorders.  See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Psychiatric disorders such as depression and anxiety require specialized training for determinations as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and its relationship to his TBI disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was evaluated as 70 percent disabling from January 29, 2010, to December 13, 2011, and 40 percent thereafter, for residuals of a traumatic brain injury (TBI). 

Effective October 23, 2008, DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

DC 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. 

The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

DC 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another DC. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under DC 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable. 38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).

At the May 2010 VA medical examination, the Veteran reported after his head injury, he noticed ringing in his ears, intermittent dizziness and trouble falling asleep. The examiner noted moderate impairment of memory, attention, concentration, or executive functions; normal judgement; occasionally inappropriate social interaction; always oriented to person, time, place, and situation; normal motor activity; mildly impaired visual spatial orientation; one or more subjective symptoms that did not interfere with work; one or more neurobehavioral effects that did not interfere with work or social interactions; and able to communicate and comprehend spoken and written language. 

At the December 2011 VA medical examination, the Veteran reported after the head injury, he noticed morning headaches and facial tingling or numbness. The examiner noted mild impairment of memory, attention, concentration or executive functions; mildly impaired judgment; routinely appropriate social interaction; always oriented to person, time, place, and situation; normal motor activity; normal visual spatial orientation; three or more subjective symptoms that mildly interfered with work; one or more neurobehavioral effects that occasionally interfered with workplace or social interactions; and occasionally impaired comprehension or expression of written or spoken language. 

Given these facts, the Board finds that a 70 percent rating from January 29, 2010 to December 12, 2011, and a 40 percent rating thereafter, adequately reflects the Veteran's residuals of a traumatic brain injury during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

A rating in excess of 70 percent from January 29, 2010, to December 12, 2011, and 40 percent thereafter, for residuals of a traumatic brain injury is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


